NUMBER 13-19-00039-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG

                              IN RE CLAUDIA RAMOS


                        On Petition for Writ of Mandamus.


                                        ORDER
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       This cause is before the Court on the amended motion for rehearing filed by

Claudia Ramos. This Court previously issued a memorandum opinion dismissing this

proceeding as moot. See In re Ramos, No. 13-19-00039-CV, 2019 WL 1051415, at *1

(Tex. App.—Corpus Christi Mar. 7, 2019, orig. proceeding) (mem. op.). Ramos asserts

that the settlement previously reached in this case did not encompass all parties to this

original proceeding.

       The Court, having fully examined and considered Ramos’s motion for rehearing,

is of the opinion that, in the interest of justice, appellant's motion for rehearing should be
granted.   Accordingly, we withdraw our previous opinion.   This original proceeding

remains pending before the Court.

      IT IS SO ORDERED.

                                                                PER CURIAM

Delivered and filed the
8th day of April, 2019.




                                         2